DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, neither Wiener nor Akagane is used to teach a polymer ring mounted at the anti-node position at the distal end of the device. 
Regarding the argument that Wiener teaches away from having a polymer ring at the anti-node near the blade of the device, it is understood that the primary function of the blade at the position of the anti-node as mentioned by Wiener, is to allow for the maximum amount of movement of the blade when supplied with ultrasonic vibrational energy (see Paragraphs 41, 47 and 51). However, Wiener does not expressly describe wherein a protection device such as a polymer ring, to prevent undue damage to the device as at the antinode would prevent the blade from vibrating. The vibration at the anti-node would still contain largest amplitude portion of the wave generated, thereby maintaining the benefit of the blade’s placement at the anti-node. As the range of vibration at the anti-node is defined by Wiener to be between the range of 50-500 microns peak to peak, a slightly lower maximum range would still comfortably be within the range disclosed. Therefore, Wiener does not appear to expressly teach away from the presence of such a ring at the anti-node position to, for example, prevent vibrational damage between the blade and the housing as suggested by Sakai.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-14 and 16-19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US 2016/0374708 A1)(previously of record), in view of Sakai (US 2017/0143399 A1).
Regarding claim 1, Wiener discloses: A system to be used for transmitting ultrasonic vibration (see Abstract), the system comprising a sonotrode (ultrasonic transmission assembly 102, see Fig. 3) and a guide shaft (outer sheath 106, see Fig. 3), wherein the sonotrode has a distal sheath 106, see also Paragraph 60 mentioning the same) with a radial clearance (a clearance is required to allow vibration of the tip to occur) and the distal 
However, while Wiener does disclose a sealing ring 110, shown in Fig. 3, Wiener does not expressly disclose wherein the sealing ring is made from a polymeric material, and mounted at an anti-node at the distal end of the device.
However, in the same field of endeavor, namely surgical instruments transmitting ultrasonic vibrational waves to a distal end effector, Sakai teaches an ultrasonic surgical device (see Fig. 18) comprising an end effector capable of providing ultrasonic energy to a target location (see Paragraphs 79-81), wherein a rubber lining (145, rubber is a known polymeric material) is attached to the outer peripheral surface of the probe main body at several axial antinode positions (see Fig. 18) to prevent a contact between the outer peripheral surface of the probe main body and the operation pipe while ultrasonic vibrations are transmitted to the end effector (see Paragraph 80)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Wiener to include the rubber linings at the antinode locations as taught and suggested by Sakai to, in this case, prevent a contact between the outer sheath of the probe and the blade portion of Wiener while ultrasonic vibrations are transmitted to the end effector (see Sakai Paragraph 80)
Regarding claim 3, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein the distal 
Regarding claim 4, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein said sonotrode portion comprising the most distal node position has a larger cross section than adjoining sonotrode portions (see Examiner’s Diagram of Fig. 1 below showing node positions having a larger cross section than other joining portions due to the presence of silicone rings 56), and wherein the through 

    PNG
    media_image1.png
    453
    473
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 1
Regarding claim 5, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein said sonotrode portion comprising the most distal position is an integral part of the sonotrode (see Paragraph 53 mentioning silicone rings 56 are placed at a plurality of node positions along ultrasonic transmission member 102, seen to be integrally attached to the transmission member as no visible protrusions or features are seen aside from the silicone rings)
Regarding claim 6, the combination of Wiener and Sakai discloses the invention of claim 1, Wiener further discloses wherein the length of the sonotrode corresponds to two or three times one half of said wave length (see Paragraph 59 mentioning the length of ultrasonic transmission waveguide 104 (see Fig. 3) may be substantially equal to an integral number of one-half system wavelengths nλ/2, seen to include two or three times the wavelength as an appropriate integral value)
Regarding claim 7, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein the minimum radial clearance is in the range of 0.01 to 0.1mm (see Wiener Paragraph 66 mentioning the end effector may have an amplitude of displacement between 10-100 microns, seen to be within the claimed range at the distal end of the sonotrode)
Regarding claim 8, the combination of Wiener and Sakai disclose the invention of claim 7. 
However, the combination does not expressly disclose wherein radial clearance between the sonotrode and the guide shaft in positions adjoining said sonotrode portion comprising the most distal node position is about five to ten times larger than said minimum radial clearance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the combined device of Wiener as modified by Sakai to have a radial clearance between the sonotrode and the guide shaft in positions adjoining said sonotrode portion comprising the most distal node position is about five to ten times larger than said minimum radial clearance since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wiener as modified by Sakai would not operate differently with the claimed radial clearance dimensions of the adjoining sonotrode portions, and since ultrasonic transmission assembly must fit within outer sheath 106 with room to vibrate all portions of the non-uniform ultrasonic transmission member, the radial clearance at different points along the transmission member will have differing radial clearance values, the device is seen to function appropriately having the claimed radial clearance dimensions. Further, applicant places no criticality on the dimension range claimed, indicating the given range values are “Exemplary values”  and may be values outside the states range as well (see Specification Pg. 8, Lines 20).
Regarding claim 9, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein radial clearance between the sonotrode and the guide shaft in a position distally adjoining said sonotrode portion comprising the most distal node position is larger than in a position proximally adjoining said sonotrode portion comprising the most distal node position (see Fig. 1 showing ultrasonic transmission waveguide having the most distal silicone ring 56 (see Examiner’s Diagram of Fig. 1 below as Fig. 1A) having a thinner distal section than proximal adjoining section, thereby having a larger radial clearance in the distal adjoining portion in comparison to the proximal joining portion)

    PNG
    media_image2.png
    426
    481
    media_image2.png
    Greyscale

Examiner’s Diagram Fig. 1A
Regarding claim 10, the combination of Wiener and Sakai disclose the invention of claim 1. 
However, the combination does not expressly disclose wherein an axial extension of said sonotrode portion comprising the most distal node position is between 2 and 4% of one half of said wave length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the combined device of Wiener as modified by Sakai to have an axial extension of said sonotrode portion comprising the most distal node position is between 2 and 4% of one half of said wave length since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wiener as modified by Sakai would not operate differently with the claimed axial dimension of the most distal node of the sonotrode and since the node position is simply a point along an axis at which the vibration is zero (or having a minimum amplitude) and not a set structure, the device would function appropriately having the claimed axial dimension. Further, applicant places no criticality on the dimension range claimed, indicating the node position “’preferably’ having an axial length which is no greater than 2 to 4% of half of the vibration wave length” (see Specification Pg. 8, Lines 25-26).
Regarding claim 11, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein the sonotrode and the through opening of the guide shaft have substantially circular cross sections (see Fig. 3 showing ultrasonic transmission assembly 102 and the distal end of outer sheath 106 having substantially circular cross sections.
Regarding claim 12, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein the sonotrode is made of titanium (see Paragraph 52 mentioning the ultrasonic guide 104 can be made of titanium) and/or wherein the guide shaft is made of stainless steel.
Regarding claim 13, the combination of Wiener and Sakai disclose the invention of claim 1. 
However, the combination does not expressly disclose wherein said sonotrode portion comprising the most distal node position has a diameter of 3mm and a distal portion of the guide shaft comprises a through bore of 3.1 mm diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the combined device of Wiener as modified by Sakai to have the sonotrode portion comprising the most distal node position has a diameter of 3mm and a distal portion of the guide shaft comprises a through bore of 3.1 mm diameter,  since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wiener as modified by Sakai would not operate differently with the claimed diameter dimensions of the most distal node of the sonotrode and a distal portion of the guide shaft having a through bore of 3.1mm and since the node position must always fit within the outer sheath 106, having diameters approximately equal to one-another would still allow the device to function properly having the claimed diameter dimensions. Further, applicant places no criticality on the dimension range claimed, indicating the claimed diameter are arbitrary as no function or special quality is given to the claimed diameters other than having a radial clearance of specified dimensions, still serving no specific purpose or function with the claimed dimensions.
Regarding claim 14, the combination of Wiener and Sakai disclose the invention of claim 13.
However, the combination does not expressly disclose wherein a sonotrode portion adjoining said sonotrode portion comprising the most distal node position has a diameter of 2.5mm and a distal portion of the guide shaft comprises a through bore of 3.1mm diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the combined device of Wiener as modified by Sakai to have the sonotrode portion adjoining said sonotrode portion comprising the most distal node position has a diameter of 2.5mm and a distal portion of the guide shaft comprises a through bore of 3.1 mm diameter,  since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Wiener as modified by Sakai would not operate differently with the claimed diameter dimensions of the sonotrode portion adjoining the most distal node of the sonotrode and a distal portion of the guide shaft having a through bore of 3.1mm and since the node position must always fit within the outer sheath 106, having diameters approximately equal to one-another would still allow the device to function properly having the claimed diameter dimensions. Further, applicant places no criticality on the dimension range claimed, indicating the claimed diameter are arbitrary as no function or special quality is given to the claimed diameters other than having a radial clearance of specified dimensions, still serving no specific purpose or function with the claimed dimensions.
Regarding claim 16, the combination of Wiener and Sakai disclose the invention of claim 1.
However, the combination does not disclose wherein the polymer ring is made of PEEK or of polyurethane. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the elastic sealing ring of Wiener as modified by Sakai to be made from polyurethane as the chosen elastic material as Sakai implies an elastic material having electrical insulativeness (as most elastomers, including rubbers are natural insulators) and relatively high heat resistance (standard rubbers are capable of withstanding temperatures up to 85 degrees Celsius), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin 125 USPQ 416.
Regarding claim 17, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein the sonotrode (ultrasonic transmission assembly 102, see Fig. 3) being part of a system (see Fig. 1 showing ultrasonic transmission assembly 102 as a part of a system including a hand piece assembly and elongated tubular member 64)
Regarding claim 18, the combination of Wiener and Sakai disclose the invention of claim 17, Wiener further discloses wherein the sonotrode comprises a treatment element coupled to its distal end (see Fig. 1 showing a blade 52 coupled to the end of ultrasonic transmission assembly 102)
Regarding claim 19, the combination of Wiener and Sakai disclose the invention of claim 18, Wiener further discloses wherein the treatment element is a cutting blade (see Fig. 1 showing blade 52 coupled to the end of ultrasonic transmission assembly, see also Paragraphs 48, 51 and 53)
Claim 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US 2016/0374708 A1)(previously of record), in view of Sakai (US 2017/0143399 A1), further in view of Akagane (EP 3401025 A1) (previously of record)
Regarding claim 15, the combination of Wiener and Sakai disclose all limitations of the invention of claim 1, Wiener as modified by Sakai further discloses wherein the polymer ring is radially protruding from the sonotrode (rubber lining 145 of Sakai as incorporated into the device of Wiener is placed on an outer peripheral surface of the probe, thereby protruding therefrom, see Sakai Paragraph 80, see also Sakai Fig. 18)
However, the combination does not expressly disclose wherein the polymer ring is situated in a circumferential groove of the sonotrode.
However, in the same field of endeavor, namely ultrasonic transduction instruments, Akagane teaches an ultrasonic transduction instrument (see Fig. 1) comprising a sonotrode (vibration transmitting member 16, see Fig. 3) that contains a ring at the distal end thereon (annular liner member 52) made from elastic material such as rubber (see Paragraph 23), wherein the polymer ring is situated in a circumferential groove of the sonotrode (see Fig. 3 showing the liner member is attached to a groove, see also Paragraphs 23) to allow the annular liner member to engage and attached easily thereto (see Paragraph 23)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device of Wiener as modified by Sakai to attach the rubber liner of Sakai into a circumferential groove as taught and suggested by Akagane to, in this case, allow the rubber liner to engage with and attach thereto (to the probe) easily (see Akagane Paragraph 23)
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US 2016/0374708 A1) in view of Sakai (US 2017/0143399 A1) in further view of Cao (US 2019/0357930 A1)(previously of record)
Regarding claim 20, the combination of Wiener and Sakai disclose all limitations of the invention of claim 19.
However, the combination does not expressly disclose wherein the cutting blade comprises lateral surfaces being equipped for grinding or rasping by being rough or by comprising a corresponding surface structure.
However, in the same field of endeavor, namely ultrasonic cutting instruments, Cao discloses an ultrasonic cutting instrument (see Figs. 1-3) comprising a blade (head end 12, see Fig. 3) with a knurled surface (see Paragraph 38) which is more advantageous for grinding the bone tissues around the endoscope, thereby further improving the efficiency (see Paragraph 38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the blade of Wiener to include the knurled surface of Cao to, in this case, provide a more advantageous for grinding the bone tissues around the endoscope, thereby further improving the efficiency (see Paragraph 38)
Claim 2 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiener (US 2016/0374708 A1) in view of Sakai (US 2017/0143399 A1) in further view of Wenger (US 2015/0342658 A1)(previously of record)
Regarding claim 2, the combination of Wiener and Sakai disclose the invention of claim 1, Wiener further discloses wherein the distal 
However, the combination does not disclose wherein, for operation, a permeable sleeve or a cannulated screw is connected to the distal 
However, in the same field of endeavor, namely ultrasonic transducer devices, Wenger discloses an ultrasonic transmission device (see Figs 8-10, see Paragraph 25 mentioning the device produces ultrasonic vibrations with the use of a sonotrode) wherein a permeable sleeve (understood by Applicant’s Specification Pg. 2, Lines 1-5 to be the same as a cannulated bone screw) wherein a cannulated bone screw is attachable to the distal end of the sonotrode thereby covering the distal end of the sonotrode (see Fig. 10 showing a cannulated screw 41 connected to the distal end of sonotrode 62) to be anchored into hard tissue and/or replace tissue material entirely (see Paragraph 56)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined device of Wiener and Sakai to include the system for attaching a bone screw to the distal end of the sonotrode to, in this case, allow a bone screw to be anchored into hard tissue and/or replace tissue material entirely (see Paragraph 56).
Regarding claim 21, the combination of Wiener and Sakai disclose the invention of claim 1, the combination further discloses a sonotrode system (see Wiener Fig. 1) 
However, the combination does not expressly disclose wherein the sonotrode system is useable in a device for reinforcing or augmenting a cannulated and fenestrated screw or permeable sleeve with the aid of a material having thermoplastic properties and vibrational energy.
However, in the same field of endeavor, namely ultrasonic sonotrode devices, Wenger discloses an ultrasonic transmission device (see Figs 8-10, see Paragraph 25 mentioning the device produces ultrasonic vibrations with the use of a sonotrode) wherein a permeable sleeve (understood by Applicant’s Specification Pg. 2, Lines 1-5 to be the same as a cannulated bone screw) wherein a cannulated bone screw is attachable to the distal end of the sonotrode thereby covering the distal end of the sonotrode (see Fig. 10 showing a cannulated screw 41 connected to the distal end of sonotrode 62) to be anchored into hard tissue and/or replace tissue material entirely (see Paragraph 56) with the aid of thermoplastic (see Paragraphs 8, 9, 31, 40-44 and 77)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the combined device of Wiener and Sakai to include the system for attaching a bone screw to the distal end of the sonotrode to, in this case, allow a bone screw to be anchored into hard tissue and/or replace tissue material entirely (see Paragraph 56), in addition to using the newly combined device with the aid of thermoplastic material as disclosed by Wenger (see Paragraphs 8, 9, 31, 40-44 and 77)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2018/0146975 A1 to
Zhang, and US 2019/0201047 A1 to Yaes, all disclose ultrasonic transmission assemblies.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                 

/SHAUN L DAVID/Primary Examiner, Art Unit 3771